Carpenter, J.
We think the case is within Wallace v. Mystic Circle, 127 Mich. 387 (86 N. W. 853), and that Mrs. Savage was an incompetent witness. With her testimony eliminated, no equities are shown in her favor which should estop the actual beneficiary named in the *465certificate, which was in existence when Mr. Savage died, from receiving the fund. See Bailey v. Holden, 113 Mich. 402 (71 N. W. 841).
The decree is reversed, and one will be entered here in accordance with this opinion.
Montgomery and Hooker, JJ., concurred with Carpenter, J.